Motion for a stay granted pending the hearing and determination of the appeal from an order entered July 7, 1954, upon condition that appellants perfect their appeal and be ready for argument on the first day of the September, 1954, term of this court, and upon the further condition that the appellants furnish a bond for costs. Memorandum: It does not appear from the papers presented to this court that the public interests will be prejudiced by delay in giving immediate possession to the real property sought to be condemned. All concur, except Wheeler, J., who dissents and votes for denial of the motion.